Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                  Sep 26 2014, 9:47 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

DONALD C. SWANSON, JR.                             GREGORY F. ZOELLER
Deputy Public Defender                             Attorney General of Indiana
Fort Wayne, Indiana
                                                   RYAN D. JOHANNINGSMEIER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

CARDELL PARHAM,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )        No. 02A03-1403-CR-74
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                      APPEAL FROM THE ALLEN SUPERIOR COURT
                           The Honorable Wendy Davis, Judge
                             Cause No. 02D04-1310-FD-1097



                                       September 26, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                      Case Summary

       Cardell Parham appeals his three-year sentence imposed following his guilty plea to

class D felony domestic battery. He argues that the trial court abused its discretion in

sentencing him by failing to find certain mitigating factors. He also argues that his sentence

is inappropriate based on the nature of the offense and his character. We conclude that the

trial court did not abuse its discretion and that Parham fails to carry his burden to show that

his sentence is inappropriate. Accordingly, we affirm.

                              Facts and Procedural History

       Parham and Danielle Brown were eating ice cream in her home along with her

roommate and four young children. Three of the children were Parham’s and Brown’s, and

they were all under the age of ten. The youngest child was just eighteen months old. Parham

had been drinking that day. When Brown ate some of Parham’s ice cream, he became angry.

He punched Brown in the face with a closed fist while she was holding their youngest child.

       Brown locked Parham out of the house. Parham then broke a window and pushed in

an air conditioning unit to get back into the house. In the presence of the four children, he

got on top of Brown and punched her in the face multiple times with a closed first. As a

result of Parham’s punches, Brown’s face was bruised, cut, and swollen and there was blood

in her hair.

       The State charged Parham with class D felony domestic battery resulting in bodily

injury in the presence of a child less than sixteen years of age. Parham pled guilty as charged

on the morning that his trial was to be held. At the sentencing hearing, Parham asked the


                                              2
trial court to consider his guilty plea, his carpentry training, his high school diploma, his

seven children, his participation in substance abuse programs, and that his crime was

precipitated by his alcohol abuse as mitigating factors. Parham told the trial court that he was

sorry for what he did. The trial court found that Parham’s guilty plea was a mitigating factor

deserving little weight and otherwise rejected all of Parham’s proffered mitigators. The trial

court found that Parham’s criminal history, consisting of seventeen misdemeanor and eight

felony convictions, including six battery convictions, was an aggravating factor. The trial

court also noted that Parham had violated parole and twice violated felony probation. The

trial court observed that Parham’s offenses tended to be “extremely violent.” Sentencing Tr.

at 11. As for Parham’s statement of remorse, the trial court said, “I heard what you said

today, Mr. Parham, but candidly your character is a very bad one.” Id. The trial court

sentenced him to three years.

                                  Discussion and Decision

                              Section 1 – Abuse of Discretion

       Parham asserts that the trial court abused its discretion in sentencing him by failing to

find certain mitigating factors. We observe that as long as the trial court imposes a sentence

within the statutory range, its sentencing decision is reviewable only for an abuse of

discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875
N.E.2d 218. A trial court abuses its sentencing discretion by (1) failing to enter a sentencing

statement at all, (2) entering a sentencing statement that includes aggravating and mitigating

factors that are unsupported by the record, (3) entering a sentencing statement that omits


                                               3
reasons that are clearly supported by the record, or (4) entering a sentencing statement that

includes reasons that are improper as a matter of law. Id. at 490-91. In addition,

       the determination of mitigating circumstances is within the discretion of the
       trial court. The trial court is not obligated to accept the defendant’s argument
       as to what constitutes a mitigating factor, and a trial court is not required to
       give the same weight to proffered mitigating factors as does a defendant. A
       trial court does not err in failing to find a mitigating factor where that claim is
       highly disputable in nature, weight, or significance. An allegation that a trial
       court abused its discretion by failing to identify or find a mitigating factor
       requires the defendant on appeal to establish that the mitigating evidence is
       significant and clearly supported by the record.

Healey v. State, 969 N.E.2d 607, 616 (Ind. Ct. App. 2012) (citations omitted), trans. denied.

       Parham argues that the “unrecognized mitigators include [his] high school diploma,

college courses, a certification in carpentry, substance abuse treatment, dependent children,

[and that he] has taken responsibility for his unlawful actions and showed remorse during

sentencing.” Appellant’s Br. at 5. We do not agree that the trial court failed to recognize

that Parham took responsibility for his crime and showed remorse.               The trial court

acknowledged Parham’s guilty plea but gave it little weight, and the trial court does not abuse

its discretion by weighing a mitigating factor differently than does the defendant. See

Healey, 969 N.E.2d at 616. As for the remaining reasons, Parham does not explain why they

are significant in his case. Therefore, he fails to carry his burden to show that the trial court

abused its discretion by failing to recognize them as mitigating factors.

                        Section 2 – Inappropriateness of Sentence

       Parham also contends that his sentence is inappropriate pursuant to Indiana Appellate

Rule 7(B), which states, “The Court may revise a sentence authorized by statute if, after due


                                               4
consideration of the trial court’s decision, the Court finds that the sentence is inappropriate in

light of the nature of the offense and the character of the offender.” When reviewing a

sentence, our principal role is to leaven the outliers rather than necessarily achieve what is

perceived as the correct result. Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). “We

do not look to determine if the sentence was appropriate; instead we look to make sure the

sentence was not inappropriate.” Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012). Parham

has the burden to show that his sentence is inappropriate. Anglemyer, 868 N.E.2d at 494.

       Turning first to the nature of the offense, we observe that “the advisory sentence is the

starting point the Legislature selected as appropriate for the crime committed.” Pierce v.

State, 949 N.E.2d 349, 352 (Ind. 2011). The advisory sentence for a class D felony is one

and one-half years, with a range of six months to three years. Ind. Code § 35-50-2-7(a).

Parham received the maximum sentence. “The nature of the offenses is found in the details

and circumstances of the commission of the offenses and the defendant’s participation.”

Croy v. State, 953 N.E.2d 660, 664 (Ind. Ct. App. 2011). “One factor we consider when

determining the appropriateness of a deviation from the advisory sentence is whether there is

anything more or less egregious about the offense committed by the defendant that makes it

different from the ‘typical’ offense accounted for by the legislature when it set the advisory

sentence.” Johnson v. State, 986 N.E.2d 852, 856 (Ind. Ct. App. 2013) (quoting Rich v.

State, 890 N.E.2d 44, 54 (Ind. Ct. App. 2008), trans. denied.). Here, factors exist which

make Parham’s crime more egregious than the typical domestic battery. Parham struck

Brown multiple times. Parham did not just strike Brown in the presence of the four children;


                                                5
he struck Brown while she was holding their eighteen-month-old child, putting that child at

great risk of harm. Then he broke a window to get back into the house and struck Brown

multiple times. Brown’s bodily injuries included bruises, cuts, and swelling, and left blood in

her hair. We conclude that the nature of the crime justifies a sentence above the advisory.

       As for Parham’s character, we observe that the “character of the offender is found in

what we learn of the offender’s life and conduct.” Croy, 953 N.E.2d at 664. In assessing

Parham’s character, we cannot ignore, although he does, his lengthy criminal history.

Parham has seventeen misdemeanor convictions, five of which are for battery. He also has

eight felony convictions, including class C felony battery, class B felony attempted robbery,

and carrying a handgun without a license. He has also violated parole and probation. Thus,

his criminal past is extensive and violent. As such, Parham’s character justifies a sentence

above the advisory.

       We conclude that Parham has failed to show that his three-year sentence is

inappropriate in light of the nature of the offense and his character. Therefore, we affirm.

       Affirmed.

RILEY, J., and MATHIAS, J., concur.




                                              6